E             OXNEY            GENERAL
                                OF     TEXAS
                               Arrcvrrlv 1,.    %kCXAS
PRICE  DANIEL
ATTORNEYGENERAL




                                       July 14, 1948

       Han, Geo. H. Sheppard          Gplnlon No. V-633
       Comptroller of Public Accounts
       Austin, Texas                  Re: Authority of County
                                          Officers  to collect
                                          fees in juvenile
                                          cases under the
                                          stated facts.
       Dear Sir:
                     ,Your request    for    an opinion      Is substantially
       as followsn
                   “Is a District    Clerk OP any other
             county officer   entitled    to his fees under
             the provisions   of Title 15, Chapter 2, V.
             C,C,P. when a defendant is indicted      for a
             felony offense and later an affidavit       is
             filed setting up the fact that such defen-
             dant is a juvenile and such case was trans-
             ferred to the juvenile afcket and~tri~ed
             and disposed of as such?
                    Article  2338-1,        Section      13, V, C= S,,,.provides,
       in part,    as f 0110ws :
                   ‘The Juage may conduct the hearing
             in an informal manner and !nny adjourn the
             hearing from time to tlrne.      In the henr-
             ing of any cc-e the gcnern!. public xzny
             be excl.uded,   ~11.1.mse:: invol.ving chil-
             dren shn1.1 be henrd separwtely rjnd~,npart
             from the trie.1. of cases against adults,
                   ‘If no jury is demanded, the Judge
             shall proceed with the heari.ng,   When
             the proceeding is with R jury, the ver-
             dict shell state whether the juvenile     is
             a ‘delinquent   child’ within the meaning
             of this Act, and If the Judge or jury
             finds that the child Is delinquent,   or
             otherwise within the provisions   of this
             Act, the court may by order duly enter-
HO~.~QOO. H. Sheppard, page.2         (V-633) :




           "(1) place the child on probation
     or under supervlslon  in. his own home or
     in the custody of aaelative    or other
     fit person, upon such terms'as the court
     shall aetermlne;
            "~(2)'.o&isit~the    ohlld to a s.ult&ble
     publlo   institution     or agency, or to a
     suitable    private lmstltutlon     or agenoy
     authorized to-care       for children;  or to
     plaos them, in snlts+ble family homes or
     pa~ental,homee~ for.an IndeterniMte         per-
     i0a 0r time, not extending beyond the
     tlne,the    cblld shall reaah the age of
     twenty-one (21) years;
          ,"(3) make such further cllSpOsltlOn
     as the court mar deem to be for the best
     intbrest  of ,the ohild,.exoe@t as her$n
     otherwlse~ppovlded.    ...




              Ssotion   21 of the 8aue Artlole
                                         provides that
an'appealmy be taken by any paMp aggrieved     to,the
Court of Clvll Appeals, and the oaae nay be oarrled to
the Supreme Court by writ of error or upon orrt+floats
ai9 ia other olvil oatms.
      That a, juvenile pr0000abg   Is not orimlaal in
nature 1s olesrly    evldenoed In the hold1    of the oourt
                                            “$
  II he oaae of Dandy v. Uflson, 142 Tef. 60, 179 S.W.
t 2d! 269, whoraIn the aourt stated:
          "This Aot does not undertake to eon-
     vlot and punish a ohild for the aommLselon
     of a orlm . . ..The only Issue to be de-
.-   -




         Ho+ 500a H, Showrd,      page 3    (V-633)


              tommIned  at the trial  Is whether the ju-
              venile Is a 'delinquent   ohlldB within the
              meaning of~the Act.
                     n
                           It has beon repeatedly held by
              other ioXs,    in oonstrulng acts similar to
              the one under oonslderatlon,    t&at such stat-
              utes are not orlainal   In nature, and where
              their 9~~9080 Is for the eduoation an4 ro-
              fopmatlon of the minor, and the Institution
              to whioh  he OF ahe IS committed 1s mot penal
              in nature, the denial of the Plght Of a jury
              @Ial Is not a violation    of the Constltation.
              e b 0
                     "If the objects   of the bat a.~@ to be
              accomplished,    the prooeediags   thereunder
              must nocessapllj    be civil   in nattu?e, and
              while in some respects, the ordepa OF the
              judgment of the ~ooaPt;nrj have the chapac-
              terlstlos   of a judgment In a cridnal      case,
              the customary yules of evidence in civil
              oases0 developed through long expe~lenee
              as essential   In ~~rivlng    at the truth %th
              Personable oortalnty,      must be follwed.
                     Generally speaking, the statutes pPoscrlbfng
         fdes fop public officers    ale stz?ictlr construed an& a
         right to fees may not *eat in implication.       BlnfOPd v.
         ltoblnson; 244 S.W. 807; McCalla Y. City-of Rockdale? 2%
         S.Y. 6548 an&34 Tex; JWP. 508.       The aompemation of
         public offloe~s    Is fixed by the Constitution   OP stat-
         iites.   An offtde~ may not @lain OP ~ecelve any money
         without a law authorizing    him to do so agd clesplg fix:-
         lng the amount to which he Is entitled.      34 Tax. JUP. TlE.

                     A~ticlo  2338-l creates in each county of this
         State s Juvenile Coupt, a court of pecwd, with exalu.-           /
         slve japisdictlon,    powem, and duties In p~oa.aedings
            overning anF dollnquent child,   The pe~tlnant pap% of
         !! lotlon 12 thereof reads:
                    "If drrrlng the peadenoy of a oplminal
              cha~ge OF indictment against any pergon In
              any other court than a Juvenile Court, it
              shall be asoeptalned that that said pepson
              is a female over the age of ten (10) years
              and under the age of seventeen (17) years
              at, the time of the trial fop the alleged of-
Hon.   Geo. Ii. Sheppard,   page 4    ,(V-633)


       fense, It shall be the duty of such court
       to transfer  such case lmmedlately together
       with all papers, documents and testimony
       connected therexlth  to the Juvenile Court
       0r  said county.
           Your question is predicated    upon a case where
the accused was Indicted for a felony and was transfer-
red by the distriot   court to a juvenile   court when It
had ascertained   the aooused was at the time of trial,
over ten years of age and under the maximumage stated
in Section 12.
             Article    2338-l repealed Articles       1083-lo~;j,
V.C.C.P.,    and Articles     2329 and 2338, V. C, S., which
were the governing articles         pertaining    to delinquent
children.      Article   1084, prior to its repeal,       contained
very similar provisions        to those contained in Pectlon
12 for the transfer of cases from another court to the
juvenile docket.        This office   has consistently     held for
many years that when a case was transferred             by the dis-
trict   court to a juvenile docket in accordance with the
provisions     of Article   1084 that claims of a district
clerk,    sheriff,    or county officer    for services    rendered
in connection therewith could,not          legally   be paid by the
State.     The Comptroller has consistently         followed the
opinions of the Attorney General.            Opinion Eo. 0-1468,
cited by you is an example thereof;
           Under the statutes heretofore     cited, which were
repealed by Article    2338-1, no girl under 18 years of
age or boy under 17 years of, age could be convicted         of
any felony except perjury.      Williams v. State, 225 S.W.
173.   The same Is true under the provisions       of Artlele
2338-1. Santillian    v. State, 182 S,W.(2d) 812.      In a
perjury case, the dlstrlct     court has jurisdiction     and
retains It.    Such a case does not come within the pup-
view or Article    2338-l.
             After a vary careful consideration      of all the
provisions     of Article   2338-l and the statutes providing
for fees to be paid by the State in felony cases to dls-
trict   clerks,   sheriffs,   and other county officers,   we
have concluded your question should be answered in the
negative.
             While a proceeding of this nature frequently
.lnfllcts   hardships upon officers, nevertheless  the duty
  of supplying such compensation rests with the Leglsla-